Citation Nr: 9918818	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  98-20 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to improved death pension benefits for the 
veteran's surviving children.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran had over 20 years of active duty terminating with 
his retirement in October 1962.  He died in December 1995.  
The appellant in this matter is the mother and custodian of 
three of the veteran's children, acting on behalf of the 
children.  She is not the surviving spouse of the veteran.  
The three children are identified as D. M., H. M., and N. M.

This appeal is from a December 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Boston, Massachusetts. 

A hearing was held before a member of the Board of Veterans' 
Appeals (Board), sitting at the RO in March 1999.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the appellant's claim has been developed.

2.  A certificate of death indicates that the veteran died in 
December 1995.  

3.  In November 1997, the RO received a formal application 
for VA death benefits (VA Form 21-534).  The form indicated 
that the three surviving children of the veteran at issue 
were in receipt of a combined monthly income of $810 from the 
Social Security Administration (SSA), or, $270 per child.

4.  Information received from SSA, dated in March 1998, 
indicates that each of the children at issue was currently 
receiving $275 per month.

5.  The maximum annual income for a child was $1,476 
effective December 1, 1997.


CONCLUSION OF LAW

The countable annual income of D. M., H. M., and N. M., 
children of the veteran, is in excess of the maximum 
permitted for entitlement to improved death pension benefits.  
38 U.S.C.A. §§ 1503, 1542, 5107, 5312(a) (West 1991); 38 
C.F.R. §§ 3.3, 3.27(a), 3.57, 3.271, 3.272 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (West 1991).  The claim does not need to be 
conclusive, but it must be accompanied by supportive evidence 
to meet the initial burden put on the appellant by § 5107(a) 
(West 1991).  See also Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Here, the Board is satisfied that the 
requirement of well-groundedness has been met.  The Board is 
also satisfied that all relevant facts have been properly 
developed and no further assistance to the appellant is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a) (West 1991).

The appellant, acting in this matter on behalf of three of 
the veteran's children, of asserts that the children are 
entitled to death pension benefits.  She maintains that the 
total income for 1998, $9,720.00, was, in essence, not in 
excess of the statutorily permitted amount. 

As pertinent to the present appeal, the law provides that 
improved death pension under Public Law 95-588 (see also 
38 C.F.R. § 3.27(a) (1998) and 38 U.S.C.A. § 5312(a) (West 
1991), is available to a veteran's surviving spouse or child 
because of the veteran's nonservice-connected death; however, 
the veteran must have served in the active military or air 
service for 90 days or more during a period of war, or 
otherwise met one of the service requirements of 38 C.F.R. § 
3.3(a)(3) (1998).  In addition, the surviving spouse or child 
must meet specific net worth requirements and annual income 
limitations.  38 C.F.R. § 3.3(a)(4) (1998).  

A person is considered a "child" of a veteran if he or she 
is an unmarried person who is a legitimate child, a child 
legally adopted before the age of 18 years, a stepchild who 
acquired that status before the age of 18 years and who is a 
member of the veteran's household or was a member of the 
veteran's household at the time of the veteran's death, or an 
illegitimate child; and who is under the age of 18 years, who 
became permanently incapable of self-support before reaching 
the age of 18 years, or who is younger than 23 years and is 
pursuing a course of instruction at an approved educational 
institution.  38 C.F.R. § 3.57 (1998).

In determining income for improved death pension, payments of 
any kind from any source shall be counted as income in the 
year in which received unless specifically excluded.  
38 U.S.C.A. § 1503 (West 1991); 38 C.F.R. § 3.271 (1998).

Improved death pension was not payable to a child of a 
veteran when the annual income of the child exceeded $1,476, 
effective in December 1997.  38 U.S.C.A. § 1542 (West 1991).

The veteran served in the United States Army during wartime 
service in excess of 90 days.  The veteran died on December 
14, 1995.  The appellant's claim for death pension benefits, 
received in November 1997, shows that H. M. was born in 
February 1987, N. M. June 1988, and D. M. in April 1990.  A 
review of the veteran's Last Will and Testament, executed in 
March 1993, shows that the veteran D. M., H. M., and N. M as 
his children.  Birth certificates were furnished for D. M. 
and H. M.  Thus, the Board finds that D. M., H. M., and N. M 
meet the requirements for designation as a "child" of the 
veteran for improved pension benefits, and that the veteran 
had the requisite service requirements described in 38 C.F.R. 
§ 3.3 (1998).

The appellant's in her Application for Dependency and 
Indemnity Compensation, Death Pension and Accrued Benefits by 
a Surviving Spouse or Child (Including Death Compensation if 
Applicable), received by VA in November 1997, indicated that 
neither she nor the children had any net worth. The appellant 
also noted that she had applied for SSA benefits on either 
her own benefit or on behalf of the children beginning in 
1997.  The amount of monthly benefits then being received was 
noted to be $810.00 from SSA, of which each child's share was 
$270.00.  

In December 1997 the RO denied the appellant's claim for 
death pension because her family income per year was 
$19,440.00, which exceeded the limit set by law of $4,428.00 
for 3 children, or $1,476 per child.  It was also noted that 
VA must count the income of the children's parent, or legal 
guardian, as well.  The determination letter also indicated 
that VA had considered the appellant's receipt of SSA 
benefits in the amount of $9,720 as well as $3,240 in SSA 
benefits being received by each of the appellant's three 
dependent children.  

As part of her Notice of Disagreement the appellant indicated 
that she only received income for her children and not for 
herself.  

Letters dated in March 1998 from SSA to the appellant show 
that the three dependent children, beginning in December 
1997, each were entitled to benefits in the amount of $275.  
It was also noted that no deductions had been made for 
medical insurance premiums.  See 38 C.F.R. § 3.272(g) (1998).

Additional correspondence received from SSA indicates that 
SSA had no record of the appellant having filed an 
application for any benefits administered by SSA.  The letter 
indicated that the appellant was not currently receiving any 
monthly benefits or payments from SSA or Supplemental 
Security Income.  

The appellant had a hearing before a member of the Board at 
the RO in March 1999.  She testified that her children 
received a total income of $9,720 in 1998 from SSA. She added 
that the children were receiving $279 per month in 1998, and 
that the expected income for 1999 was no more than 5 to 10 
dollars more per month. 

To summarize, while the Board notes that the yearly family 
income figure of $19, 440 initially computed by the RO was 
incorrect, the maximum allowable annualized income for a 
surviving child of a veteran effective December 1, 1997 was 
$1,476.  Parenthetically, effective December 1, 1998, it is 
noted that the rate was increased to $1,496.  

In this case, the annual income of each child as verified by 
the SSA exceeds significantly the maximum annual amount of 
$1,476. Thus, based on these income figures the appellant is 
not entitled to death pension benefits on behalf of the 
veteran's children.  In reaching this decision, the Board 
finds that the evidence of record is not so evenly balanced 
that there is doubt as to any material issue.  38 U.S.C.A. § 
5107 (West 1991).


ORDER

Entitlement to death pension benefits for the surviving 
children of the veteran is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 

